Case 4:20-cv-10602-SDD-EAS ECF No. 7 filed 06/22/20         PageID.101    Page 1 of 9




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JERNARDO EDWARDS BEY,                                Case No. 20-10602

        Plaintiff,                                   Stephanie Dawkins Davis
v.                                                   United States District Judge

JOSEPH F. BOEDECKER,
KATHRYN A. VIVIANO,
MOLLY ZAPPITELL,
BRIAN SCHAF, AND
ERIC J. SMITH,

     Defendants.
________________________/

     SUMMARY DISMISSAL ORDER PURSUANT TO 28 U.S.C. § 1915(e)(2)

I.      PROCEDURAL AND FACTUAL BACKGROUND

        Plaintiff, Jernardo Edwards Bey, originally filed this pro se complaint

against defendants Judge Joseph F. Boedecker, Judge Kathryn A. Viviano,

Assistant Prosecutor Molly Zappitell, and Advisory Lawyer Brian Schaf on March

6, 2020. (ECF No. 1). Edwards Bey alleges that by charging and carrying out

criminal proceedings against him, the defendants violated “all” of his

Constitutional rights, namely, the First, Fifth and Eighth Amendments to the

United States Constitution. (ECF No. 1). Edwards Bey filed this case with the

Court while the contested state criminal charge, a count of criminal sexual conduct

in the third degree, is still pending in state court. (See ECF No. 6, PageID.89). On
Case 4:20-cv-10602-SDD-EAS ECF No. 7 filed 06/22/20          PageID.102     Page 2 of 9




March 10, 2020, Edwards Bey amended his complaint to add Prosecuting Attorney

Eric J. Smith as a defendant and change his original request for 100 million dollars

in damages to 500 million dollars. (ECF No. 4). As additional relief, Edwards

Bey asks the Court to fire all of the defendants, or in the alternative, lay them off

for a minimum of one year without pay. (ECF No. 4, PageID.53).

        Edwards Bey’s instant complaint does not articulate how the defendants’

conduct violated his constitutional rights. (ECF No. 4). However, the basis for his

constitutional claims can be gleaned from the “Complaint and Status” that he filed

in state court, and which is attached as an exhibit to his amended complaint in this

matter. (ECF No. 4, PageID.68). In the “Complaint and Status,” Edwards Bey

asserted that he is a “Native American Moor,” and that under his Native American

treaty rights, he is immune from the criminal proceedings brought by the

defendants; he sought monetary damages under 42 U.S.C. § 1983. (ECF No. 4,

PageID.68-70). Thereafter, Edwards Bey filed a Writ of Habeas Corpus and a

Motion for Extraordinary Hearing in state court to dismiss the pending criminal

charge. (ECF No. 4, PageID.59-63; ECF No. 6, PageID.87). On March 16, 2020,

Judge Viviano denied Edwards Bey’s Motion for Extraordinary Hearing. (ECF

No. 6, PageID.87-88, 89).

      Following the denial, Edwards Bey filed a motion for mandamus in this

case, asking this Court to (1) order Viviano to show cause for denying his motion;


                                           2
Case 4:20-cv-10602-SDD-EAS ECF No. 7 filed 06/22/20           PageID.103    Page 3 of 9




and (2) order Viviano to make a decision on his Writ of Habeas Corpus. (ECF No.

6, PageID.88).

      For the reasons set forth below, Edwards Bey’s amended complaint is

DISMISSED.

II.   ANALYSIS

      A.     In Forma Pauperis and Legal Standard

      This matter is before the Court on Edwards Bey’s application to proceed in

forma pauperis. (ECF No. 2). The Court has reviewed and will grant Edwards

Bey’s request to proceed in forma pauperis pursuant to 28 U.S.C. § 1915(a)(1).

      Where, as here, a plaintiff is proceeding in forma pauperis, “the court shall

dismiss the case at any time if the court determines that ... the action or appeal-- (i)

is frivolous or malicious; (ii) fails to state a claim on which relief may be granted;

or (iii) seeks monetary relief against a defendant who is immune from such relief.”

28 U.S.C § 1915(e)(2)(B). The court’s ability to sua sponte review and dismiss

claims filed in forma pauperis applies to both prisoner and non-prisoner litigants.

See McGore v. Wrigglesworth, 114 F.3d 601, 608 (6th Cir. 1997), overruled on

other grounds by Jones v. Bock, 549 U.S. 199 (2007) (“Unlike prisoner cases,

complaints by non-prisoners are not subject to screening process required by

§ 1915A. However, the district court must still screen the complaint under

§ 1915(e)(2).”).


                                           3
Case 4:20-cv-10602-SDD-EAS ECF No. 7 filed 06/22/20         PageID.104    Page 4 of 9




      The pleadings of pro se litigants are held to a less stringent standard than

those drafted by attorneys, and as a consequence, should be liberally construed.

See Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011). Here, Edwards Bey’s

complaint is properly construed as brought under 42 U.S.C. § 1983.

      B.     Brian Schaf

      First, “Advisory Lawyer” Brian Schaf is not subject to § 1983 liability

because he was not acting as a state actor during the events recited in the amended

complaint.

      “A § 1983 claim must satisfy two elements: 1) the deprivation of a right

secured by the Constitution or laws of the United States and 2) the deprivation was

caused by a person acting under color of state law.” Ellison v. Garbarino, 48 F.3d

192, 194 (6th Cir. 1995) (internal quotation marks and citation omitted). A

plaintiff may not proceed under § 1983 against a private party “no matter how

discriminatory or wrongful” the party’s conduct. Am. Mfrs. Mut. Ins. Co. v.

Sullivan, 526 U.S. 40, 50 (1999) (internal quotation marks and citations omitted).

      Edwards Bey does not plead any facts that suggest that Schaf is a state actor

or that he engaged in actions traditionally reserved to the state. Instead, he merely

describes Schaf as an “Advisory Attorney” and says that Schaf helped everyone in

the state proceedings “convict [him] of a crime that they were not entitled to.”

(ECF No. 4, PageID.58). The exhibits attached to Edwards Bey’s motion for


                                          4
Case 4:20-cv-10602-SDD-EAS ECF No. 7 filed 06/22/20          PageID.105    Page 5 of 9




mandamus show that Schaf was appointed by the state court to help advise

Edwards Bey with his criminal proceedings. (ECF No. 6, PageID.98). Thus, it

appears that Schaf was performing in the capacity of a court-appointed attorney.

To that point, “[i]t is firmly established that a public defender or a court-appointed

defense counsel, while acting in that capacity, is not a state actor for purposes

of § 1983.” White v. Robertson-Deming, 9 Fed. Appx. 418, 419-20 (6th Cir. 2001)

(citing Polk County v. Dodson, 464 U.S. 312, 321 (1981)). Accordingly, Edwards

Bey cannot sustain a § 1983 claim against Schaf.

      C.     Immunity

      Edwards Bey seeks 500 million dollars for the alleged constitutional

violations. (ECF No. 4). However, the defendants, Judge Boedecker, Judge

Viviano, Prosecuter Eric J. Smith, and Assistant Prosecutor Molly Zappitell, are

immune from suit for money damages.

             1.     Judicial Immunity

      Judge Boedecker and Judge Viviano are absolutely immune from suit for

money damages. Mireles v. Waco, 502 U.S. 9, 9 (1991) (“[G]enerally, a judge is

immune from a suit for money damages.”). See also Barnes v. Winchell, 105 F.3d

1111, 1115 (6th Cir. 1997) (“It is a well-entrenched principle in our system of

jurisprudence that judges are generally absolutely immune from civil suits for

money damages.”); Leech v. DeWeese, 689 F.3d 538, 542 (6th Cir. 2012) (“State


                                           5
Case 4:20-cv-10602-SDD-EAS ECF No. 7 filed 06/22/20         PageID.106    Page 6 of 9




judges enjoy absolute immunity from liability under 42 U.S.C. § 1983.”). There

are only two exceptions in which judicial immunity does not apply: a judge does

not have immunity for actions taken outside the scope of judicial capacity or for

actions taken in the complete absence of all jurisdiction. Mireles, 502 U.S. at 11-

12. Edwards Bey’s complaint does not suggest any actions taken by Judge

Boedecker or Judge Viviano that involve anything other than the performance of

their judicial functions. Accordingly, Boedecker and Viviano, as state court

judges, are entitled to absolute immunity against all claims for money damages in

Edwards Bey’s complaint.

             2.    Prosecutorial Immunity

      Edwards Bey’s complaint also names Prosecutor Eric J. Smith and Assistant

Prosecutor Molly Zappitell as defendants. However, prosecutors are also immune

from suit under 42 U.S.C § 1983 for money damages. Imbler v. Pachtman, 424

U.S. 409, 431 (1976). Like judicial immunity, a prosecutor is entitled to absolute

immunity when she acts “within the scope of [her] duties in initiating and pursuing

a criminal prosecution.” Adams v. Hanson, 656 F.3d 397, 401 (6th Cir. 2011)

(quoting Imbler, 424 U.S. at 410). Edwards Bey does not allege any conduct that

suggests that Smith or Zappitell acted outside the scope of their prosecutorial

functions. Accordingly, Smith and Zappitell are also immune from suit for money

damages under §1983.


                                          6
Case 4:20-cv-10602-SDD-EAS ECF No. 7 filed 06/22/20          PageID.107    Page 7 of 9




      D.     Younger Abstention Doctrine

      In addition to monetary relief, Edwards Bey asks the Court to fire all of the

defendants, or in the alternative, lay them off for a minimum of one year without

pay. (ECF No. 4, PageID.53). However, to the extent that Edwards Bey seeks

non-monetary relief, or any injunctive, equitable, or declaratory relief, the Court is

barred from adjudicating such claims under the Younger abstention doctrine.

      Under Younger, federal courts decline to interfere with pending state

proceedings unless extraordinary circumstances are present. Younger v. Harris,

401 U.S. 37, 45 (1971). And application of the doctrine may be raised by the

Court sua sponte. See O’Neill v. Coughlan, 511 F.3d 638, 642 (6th Cir. 2008).

“Younger abstention derives from a desire to prevent federal courts from

interfering with the functions of state criminal prosecutions and to preserve equity

and comity.” Tobias v. State of Michigan, 2018 WL 3434344, at *4 (E.D. Mich.

July 17, 2018) (quoting Doe v. Univ. of Ky., 860 F.3d 365, 368 (6th Cir. 2017)

(citing Younger, 401 U.S. at 44)).

      “A district court may abstain under the Younger doctrine if three conditions

exist: there are state proceedings that are (1) currently pending; (2) involve an

important state interest; and (3) will provide the federal plaintiff with an adequate

opportunity to raise his or her constitutional claims.” Nimer v. Litchfeld Twp. Bd.

Of Tr., 707 F.3d 699, 701 (6th Cir. 2013) (citations omitted). “[A]bsent ‘bad faith,


                                          7
Case 4:20-cv-10602-SDD-EAS ECF No. 7 filed 06/22/20           PageID.108     Page 8 of 9




harassment or any other unusual circumstance,’ federal-court abstention is

appropriate where a plaintiff invokes federal jurisdiction as a basis for obtaining

injunctive relief against state-court criminal proceedings.” Squire v. Coughlan,

469 F.3d 551, 555 (6th Cir. 2006) (quoting Younger, 401 U.S. at 53-54).

      Edwards Bey has not alleged any bad faith or harassment on the part of the

defendants. As a result, the Younger doctrine will be applied consistent with the

three established factors listed above.

      First, the amended complaint clearly establishes that there is an ongoing

criminal proceeding against Edwards Bey. (ECF No. 4). He is currently awaiting

a trial for the underlying the criminal charge, which is scheduled for June 23, 2020.

(ECF No. 6, PageID.90).

      Second, since the pending state matters concern criminal prosecution, it is

“unquestionable” that the state proceedings implicate important state interests. See

Howard v. Saginaw Cty., 2018 WL 6305332, at *4 (E.D. Mich. Dec. 3, 2018).

      Third, it is presumed that state courts are able to protect the interests of a

federal plaintiff. Kelm v. Hyatt, 44 F.3d 415, 420 (6th Cir. 1995) (citing Pennzoil

Co. v. Texaco, Inc., 481 U.S. 1, 17 (1987)). Although the state court denied

Edwards Bey’s Motion for an Extraordinary Hearing, he may still obtain review of

his constitutional claims during trial, or after a final judgment, in the state appellate

courts. Ballard v. Stanton, 833 F.2d 593, 594 (6th Cir. 1987) (concluding that


                                            8
Case 4:20-cv-10602-SDD-EAS ECF No. 7 filed 06/22/20         PageID.109    Page 9 of 9




abstention was appropriate where federal plaintiff had opportunity to raise and

correct her constitutional claims during the course of the state court proceedings).

       As a result, the Court will abstain from interfering with Edward Bey’s

pending state proceedings.

III.   CONCLUSION

       For the reasons set forth above, Edward Bey’s amended complaint is

DISMISSED pursuant to 28 U.S.C. § 1915(e)(2).

       IT IS SO ORDERED.

Date: June 22, 2020                           s/Stephanie Dawkins Davis
                                              Stephanie Dawkins Davis
                                              United States District Judge




                                          9
